DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
          The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  

Response to Amendment
          This office action is responsive to a preliminary amendment filed 6/17/2022. As directed by the amendment, claims 1-23 were cancelled and new claim 24 was added. Thus, claim 24 is presently pending in this application.   

Drawings
The drawings are objected to because in fig. 2, the rectangular boxes “32”, “18,20,22,24”, and “34” should be provided with descriptive text. The rectangular box “18,20,22,24” in fig. 4 is objected to for the same reason. See 37 CFR 1.83(a) and examiner note to Formed Paragraph 6.22 in MPEP section 608.02(b).
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.  A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b).
The USPTO internet Web site contains terminal disclaimer forms which may be used.  Please visit http://www.uspto.gov/forms/.  The filing date of the application will determine what form should be used.  A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission.  For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.  
Claim 24 is rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-13 of US Patent Application No. 9,289,349. 
Although the conflicting claims are not identical, they are not patentably distinct from each other because the difference between the instant claims and the patented claims are minor and obvious from each other. For example, the instant claim 24 is a broader version of the patented claims 1-13 (i.e., the instant claim 24 does not include a sound transmitting device as in the patented claims 1-13). In the instant claim 24, the system is included in the patented claims 1-13. Any infringement over the patented claim would also infringe over the instant claim. Therefore, the instant claim 24 does not differ in scope form the patented claims 1-13. 
Claim 24 is rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-10 of US Patent Application No. 10,716,731. 
Although the conflicting claims are not identical, they are not patentably distinct from each other because the difference between the instant claims and the patented claims are minor and obvious from each other. For example, the instant claim 24 is a broader version of the patented claims 1-10 (i.e., the instant claim 24 does not include the sound transmitting device as in the patented claims 1-10). In the instant claim 24, the system is included in the patented claims 1-10. Any infringement over the patented claim would also infringe over the instant claim. Therefore, the instant claim 24 does not differ in scope form the patented claims 1-10. 

Allowable Subject Matter
Claim 24 would be allowable if rewritten or amended to overcome the rejection(s) under obviousness type double patenting, set forth in this Office action or the filing of a terminal disclaimer.
The following is an examiner’s statement of reasons for indicating allowable subject matter: The closest prior art of record Oohashi (2011/0152729), LeDonne (2007/0217644), and Parish (2011/0162505) do not specifically disclose the claimed structure and functional recitation as presented in the claim 24.
Oohashi discloses a sound treatment system (vibration generating apparatus in fig. 20, paragraph 0243, lines 1-4), comprising an audio system (audio system includes player (301), preamplifier (302), left channel circuit, and right channel circuit, fig. 20, paragraph 0244, lines 1-23) for transmitting tones of predetermined frequencies (paragraph 0244, lines 1-3, Oohashi discloses gamelan instrument sound, it is inherent that the sound comprises tones at a certain/predetermined frequencies) through a plurality of outputs (plurality of outputs includes HFC channel (313a), LFC channel (313b), HFC channel (314A), LFC channel (314B), fig. 20, paragraph 0244, lines 1-23); a sound transmitting device (332, fig. 20, paragraph 0244, lines 26-33) electrically connectable to one of said outputs (fig. 20), wherein the sound transmitting device comprises one of a speaker (paragraph 0244, lines 26-33, Oohashi discloses that the sound transmitting device (332) is a loudspeaker) for transmitting the tones received from the audio system output (paragraph 0244, lines 1-33); and an audio program (300, fig. 20, paragraph 0244, lines 1-3) for providing tones at predetermined toning frequencies for transmission through the outputs of the audio system (fig. 20, paragraph 0244, lines 1-33), furthermore, Oohashi discloses that the sounds transmitting device can be a sound transmitting device (832a, fig. 40, paragraph 0351). 
LeDonne teaches a sound system (100, fig. 17B, paragraph 0083-0084) for providing therapeutic effects (paragraph 0070, lines 1-4) having a sound transmitting device having a speaker (speaker (10) includes speaker driver (12), speaker cone (14), gasket (15), and vibration transmitter shaft (18), fig. 1, paragraph 0058m lines 1-5, paragraph 0059, lines 1-4) being adjacent to crystal (24, fig. 1, paragraph 0061, lines 1-11, LeDonne discloses that the touchpad (24) is made out of crystal) which is vibrationally responsive to said tones (paragraph 0061, lines 1-11, LeDonne discloses that the touchpad (24) is configured to transfer to a user vibrations originating as sound generated by speaker driver (12) and transmitted by transmitter shafts (18)) and attachment structure (132, fig. 19, paragraph 0087, lines 1-10) for attaching the sound transmitting device to a desired body location (fig. 19 and paragraph 0087, lines 1-10, LeDonne disclose that the prosthesis wall (134) of the prosthesis (132) can be attached to a patient's arm), such that the vibrating crystal is adapted to treat a pulse point at the desired location (fig. 19, since LeDonne discloses that the prosthesis (130) can be attached to a patient's arm or leg, it is inherent that once attached it is capable of treating a pulse point at the desired location). 
Parish teaches a stringed musical instrument (200, fig. 2, paragraph 0030, lines 1-8) for creating an audio program (236, fig. 2, paragraph 0044, lines 1-10, Parish discloses that the output device (236) may be a computer or a digital music device wherein the data signal may be recorded and stored) having a toning frequency (paragraph 0037 and 0043-0044, Parish discloses sympathetic vibrations produced by the strings are outputted to the listeners, the sound produced by the string having the sympathetic vibrations inherently comprises a toning frequency), wherein the toning frequencies having been modulated through differing combinations of a signal generator's waveform (204, fig. 2, paragraph 0031, lines 1-3, paragraph 0032, lines 1-5) in order to create a harmonic resonance and sympathetic vibration (paragraph 0030-0033, Parish discloses the stringed musical instrument utilizing sympathetic vibration and further discloses that a waveform generator which takes as an input a shape, intensity, frequency, and/or other factors of a desired signal to be output based on the user’s preferences and the application of the signal, therefore, it is inherent that the signal generator is being used to modulate the toning frequencies through different combinations of a signal generator waveform in order to produce the sympathetic vibrations). 
However, none of the references disclose a sound treatment system having one or more applications analyzing frequencies of an audio segment to identify a dominant frequency and a harmonic frequency of the audio segment, the one or more applications generating at least one tone at one or more of the dominant frequency, the harmonic frequency, and a multiple of the dominant frequency, the one or more applications combining the audio segment and the at least one tone into an audio signal, therefore, to modify Oohashi, LeDonne and Parish to arrive at the claimed invention would be based on improper hindsight. 

Conclusion
          The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Zimmerman (2008/0101621) is cited to show a harmonic and overtone audio therapy for autism spectrum disorder and regulated emotional and psychological disorders includes providing sympathetic resonance to the patient. 
Nicolson (1,753,312) is cited to show an acoustic device having a stack of crystals.
May (2009/0204034) is cited to show an apparatus for administering pain relief having a crystal adjacent to a vibration element. 
McNew (2008/0125620) is cited to show an apparatus system for creating an individually balanceable environment of sound by generating a sound frequency to the sympathetic resonance of specific body tissues. 
Rice (1,973,673) is cited to show a speaker comprising a crystal comprising a plurality of crystal disks. 
Grant (2009/0076421) is cited to show a stimulant applicator comprising an attachment device. 
Seese (8,907,191) is cited to disclose an audio program for providing tones at predetermined tones frequencies. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TU VO whose telephone number is (571)270-1045.  The examiner can normally be reached on M-F from 9:30 AM to 5:30 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Justine Yu can be reached on (571)272-4835.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/TU A VO/           Primary Examiner, Art Unit 3785